department of the treasury internal_revenue_service washington d c date lg ls f e20 or ul kh -ou contact person identification_number telephone number t cb pe employer_identification_number legend m n dear sir or madam this is in reply to the letter of date as modified by the letter of date concerning n's use of certain excess funds to provide premium holidays to its members m is a trade group and has been recognized as exempt under sec_501 of the internal_revenue_code m offers various services to its members including permitting them to provide certain health and welfare benefits to their employees through n n is a welfare_benefit_fund within the meaning of sec_419 of the code and has never been recognized as exempt under sec_50i c it is a multiple employer trust established to provide individual and group health dental life disability and other similar insurance policies to the employees of m's members it appears that the employer members of m in many cases pay the entire amount of premiums due on behalf of their employees however in other cases there may be a certain amount of employee contributions who are appointed by the management committee of m n is governed by a board_of trustees n contracts with an insurance provider to provide for the payment of medical and dental benefits both employer and employee premiums are sent directly to the insurer n provides some administrative services for the health care plan and also provides multiple administrative services including collection of premiums for the life and disability insurance programs the submitted information indicates that there may be times when n has more funds than are needed to satisfy the required premium payments for the insurance provided to the employees of m's members the trustees of n have developed a plan under which it will from time to time as determined by the trustees or other persons designated to administer n provide a premium holiday for at least some of the insurance programs provided to the participating employers and their covered employees re because the insurance programs vary as to the amount if any of employee contributions n proposes to notify each eligible_plan participant employed at the time a premium holiday is declared that he or she will be receiving the benefit of the premium holiday such notice will be individually mailed to the last_known_address of each such participant and will explain the nature of and reasons for the premium holiday the notice will describe the instructions that the trustees will have given to the participating member organizations with regard to their duty to pass-through the benefit of the premium holiday to their participating employees as stated in the date submission and as modified by the letter of date rulings have been requested that the payment of medical and dental insurance premiums by n on behalf of participating member organizations will not result in a prohibited inurement of income for the benefit of a shareholder or individuals which would jeopardize m's exempt status under sec_50i c of the code the payment of medical and dental insurance premiums by n on behalf of participating member employers does not result in the imposition of the sec_4976 excise_tax sec_419 of the code defines a welfare_benefit_fund as including any trust corporation or other organization not exempt from tax which is part of a plan of the employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_501 of the code provides in part for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards and boards_of_trade not organized for profit no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines a disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer revrul_81_60 1981_1_cb_335 holds that the refund of excess dues to members of an exempt agricultural_organization in the same proportion as the dues are paid does not constitute inurement and does not disqualify the organization from exemption m has been recognized as exempt under sec_501 of the code and is subject_to a prohibition against its earnings inuring to the benefit of its members m appoints the members of the board_of trustees of n therefore any transaction undertaken by n can be attributable to m the reversion of funds to the benefit of an employer is a disqualifying benefit for the purposes of n is a welfare_benefit_fund and subject_to the provisions of sec_4976 of the code re sec_4946 the provision of a premium holiday by n insurance benefits for its members presuming that this activity is carried on in a manner which treats participants in n equally an act of inurement such as could jeopardize m's sec_501 tax exempt status is not present see the holding in revrul_81_60 is a continuation of its program of providing n declaring a premium holiday is merely continuing to provide for the payment of benefits to its participating members by making the employees of the members of m aware of the premium holiday n has taken reasonable measures to ensure that the employer members of m will not divert the refund of funds for their own private purposes based on the submitted information we rule that the payment of medical and dental insurance premiums by n on behalf of participating member organizations will not result in a prohibited inurement of income for the benefit of a shareholder or individuals which would jeopardize m's exempt status under sec_501 of the code the payment of medical and dental insurance premiums by n on behalf of participating member employers does not result in the imposition of the sec_4976 excise_tax except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this letter is based on the presumptions that the premium holiday will treat all participating members equally and that the employer members of m will take no actions to cause its participating employees not to benefit from the premium holiday this ruling is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_61 k of the if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the at sincerely yours joseph chasin acting manager exempt_organizations technical group
